NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MARCUS A. MALONE,
Petiti0ner,
V.
DEPARTMENT OF COMMERCE,
Responden.t.
2012-3036
Petition for review of the Merit SyStemS Protection
B0ard in case no. CH1221110078-W-1.
ON MOTION
0 R D E R
Marcus A. Ma1one moves for leave to proceed in forma
IJ3.l1p9I'1S.
Upon consideration thereof
IT Is 0RDERED THAT:
The motion is granted

MAL0NE v. coMMERcE 2
FoR THE CoURT
DEC 1 9 ?U11 131 Jan H0rba1y
Date J an Horbaly
Clerk
ccc Marcus A. Ma1one
J E. D `d , E .
eanne aV1 son sq U.8. COUR'F§l?Eq’EALS FOR
321 mt FEnERAL cmcun'
550 1 9 2011
lAN HORBAL¥
CLERK